The court,
by Hall, Ch. J.,
held that the transaction was fraudulent as to creditors. It was unnecessary to decide, as contended for by the appellant, whether a trust in personalty could be created by parol under our statutes. The case must be determined on its own facts. It would *418open a wide door to fraud to suffer an insolvent to convert his property into notes payable to a friend, and for the parties to, conceal the transaction from all interested. It would give them the best opportunity to apply the money collected on the notes to the benefit of the assignor, without the possibility of the creditors being able to follow the fund.
Decree affirmed.